 Case 1:21-cv-00503-JTN-PJG ECF No. 7, PageID.22 Filed 08/17/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


 SHANNON M. HAWKINS,

         Plaintiff,
                                                                   Case No. 1:21-cv-503
 v.
                                                                   HON. JANET T. NEFF
 SUNRISE CREDIT SERVICES, INC.,

         Defendant.
 ____________________________/


                                              ORDER

       This Court having been informed through the filing of the Notice of Settlement (ECF No.

6) of the parties’ agreement to settle this matter:

       IT IS HEREBY ORDERED that appropriate dismissal papers, prepared by counsel for

entry by Janet T. Neff, United States District Judge, shall be filed with the Court no later than

October 15, 2021.




Dated: August 17, 2021                                      /s/ Janet T. Neff
                                                           JANET T. NEFF
                                                           United States District Judge
